PER CURIAM.
In this proceeding we have for consideration the petition of attorney Richard J. Beamish for leave to resign from membership in The Florida Bar. Our consideration of the petition is governed by rule 3-7.11 of the Rules Regulating The Florida Bar.
The petition states that there are two disciplinary proceedings pending against the petitioning attorney in which grievance committees have found probable cause, formal complaints have been filed, and referees have been appointed. The petition briefly describes the nature of the charges. The petition seeks resignation with leave to apply for readmission to the Bar at a later time pursuant to rule 3-7.9(a) of the Rules Regulating The Florida Bar.
The petition acknowledges the attorney’s continuing personal liability for restitution to former clients and to the Clients’ Security Fund for payments made to satisfy the attorney’s obligations to former clients. Respondent agrees to cooperate with any investigation made on behalf of the Clients’ Security Fund.
We find that to grant the petition will not hinder the administration of justice or adversely affect the public interest, the purity of the courts, or the confidence of the public in the legal profession. The criteria set forth in rule 3 — 7.11(b) are thus satisfied.
The Florida Bar requests that the attorney’s petition for leave to resign be granted. The Bar asks that we assess against the petitioning attorney the costs incurred in the pending disciplinary proceedings. Accordingly, judgment is entered for costs in the amount of $1145.05, for which sum let execution issue.
The petition of attorney Richard J. Beamish III for leave to resign is granted. Res*929ignation shall be effective thirty days from the date of this order, thus giving him time to close out his practice.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.